 1

 2

 3                                 UNITED STATES DISTRICT COURT

 4                               EASTERN DISTRICT OF CALIFORNIA

 5

 6    CURTIS ANDERSON,                                   Case No. 1:16-cv-00352-DAD-SAB (PC)
 7                        Plaintiff,                     ORDER REGARDING STIPULATION OF
                                                         VOLUNTARY DISMISSAL WITH
 8             v.                                        PREJUDICE PURSUANT TO FED. R. CIV. P.
                                                         41(a)(1)(A)(ii)
 9    UNITED STATES OF AMERICA,
                                                         (ECF No. 89)
10                        Defendant.
11

12            On September 3, 2019, Plaintiff Curtis Anderson and Defendant United States of America

13   filed a stipulation to dismiss this entire action, with prejudice, pursuant to Federal Rule of Civil

14   Procedure 41(a)(1)(A)(ii). (ECF No. 89.) The stipulation further states that each party shall bear

15   its own litigation costs and attorney’s fees.

16            Rule 41(a)(1)(A)(ii) provides, in relevant part, that “the plaintiff may dismiss an action

17   without a court order by filing … a stipulation of dismissal signed by all parties who have

18   appeared.” In this case, since all parties signed and dated the stipulation of dismissal, the filing of

19   the stipulation “automatically terminate[d] the action[.]” Wilson v. City of San Jose, 111 F.3d

20   688, 692 (9th Cir. 1997) (citations omitted).

21            Accordingly, this action is terminated by operation of law without further order from the

22   Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). The Clerk of the Court is directed to close this case.

23
     IT IS SO ORDERED.
24

25   Dated:     September 4, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
